

EXHIBIT 10.23
SPECTRA ENERGY CORP
EXECUTIVE SAVINGS PLAN
(As Amended and Restated Effective as of May 1, 2012)







--------------------------------------------------------------------------------





TABLE OF CONTENTS








ARTICLE I TITLE AND EFFECTIVE DATE
5
1.1
Name of Plan
 
1.2
Effective Date
 
 
 
 
ARTICLE II DEFINITIONS
5
 
 
 
ARTICLE III ELIGIBILITY
9
3.1
General
 
3.2
Eligibility Under Predecessor Plan
 
 
 
 
ARTICLE IV PARTICIPANT DEFERRALS/COMPANY CREDITS
9
4.1
Base Pay Deferrals
 
4.2
Incentive Plan Deferrals
 
4.3
Automatic Deferral Election
 
4.4
Deferrals of Stock Awards
 
4.5
Dividend Equivalents Deferrals
 
4.6
Retirement Savings Plan- Excess Matching Contribution
 
4.7
Elections
 
 
 
 
ARTICLE V ASSUMED AMOUNTS AND FORMER PLANS
13
5.1
Assumed Amounts
 
5.2
Former Plans
 
 
 
 
ARTICLE VI ACCOUNTS
9
6.1
Maintenance of Participant Accounts
 
6.2
Phantom Investment Options Generally
 
6.3
Company Matching Contributions Subaccount
 
6.4
Subaccount for Deferrals of Stock Awards
 
6.5
Assumed Amounts
 
6.6
Adjustments Duke Energy Common Stock Fund
 
6.7
Transfer Elections
 
6.8
Corporate Transactions
 
 
 
 
ARTICLE VII BENEFITS
13
7.1
Termination of Employment
 
7.2
Election of Payment Option
 
7.3
Payment Options
 
7.4
Payments After Death
 
7.5
Small Payments
 






--------------------------------------------------------------------------------




7.6
Form ofPayment
 
7.7
Acceleration of Payment in the Event of Hardship
 
7.8
In-Service Distribution Coupled with Ten Percent Forfeiture
 
 
 
 
ARTICLE VIII BENEFICIARY
16
8.1
Designation of Beneficiary
 
8.2
Designation by Beneficiary
 
8.3
Discharge of Obligations
 
8.4
Payment to Minors and Incapacitated Persons
 
 
 
 
ARTICLE IX NATURE OF COMPANY'S OBLIGATION
17
9.1
Unsecured Promise
 
9.2
No Right to Specific Assets
 
9.3
Plan Provisions
 
 
 
 
ARTICLE X TERMINATION, AMENDMENT, MODIFICATION OR SUPPLEMENTATION OF PLAN
18
10.1
Right to Terminate and Amend
 
 
 
 
ARTICLE XI RESTRICTIONS ON ALIENATION OF BENEFITS
19
11.1
No Assignment
 
11.2
Domestic Relations Order
 
 
 
 
ARTICLE XII ADMINISTRATION
19
12.1
Top-Hat Plan
 
12.2
Named Fiduciary
 
12.3
Plan Administrator
 
 
 
 
ARTICLE XIII CLAIMS PROCEDURE
20
13.1
Claim
 
13.2
Written Claim
 
13.3
Committee Determination
 
13.4
Notice of Determination
 
13.5
Appeal
 
13.6
Request for Review
 
13.7
Determination of Appeal
 
13.8
Hearing
 
13.9
Decision
 
13.1
Exhaustion of Appeals
 
13.11
Committee's Authority
 
 
 
 
ARTICLE XIV GENERAL PROVISIONS
22
14.1
No Right to Employment
 






--------------------------------------------------------------------------------




14.2
Withholding
 
14.3
Section 16
 
14.4
Governing Law
 
14.5
Compliance With Section 409A
 
 
 
 








--------------------------------------------------------------------------------





SPECTRA ENERGY CORP
EXECUTIVE SAVINGS PLAN


PURPOSE


The purposes of this Plan are (i) to provide deferred compensation for a select
group of management or highly compensated employees and (ii) to provide for the
payment of certain amounts deferred under the predecessor Duke Energy
Corporation Executive Savings Plans I and II. This Plan is intended to be a
nonqualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees that qualifies as a top-hat plan that
is exempt from substantially all of the requirements of Title I of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and shall be so
interpreted and administered.



ARTICLE I


TITLE AND EFFECTIVE DATE


1.1    Name of Plan. This Plan shall be known as the Spectra Energy Corp
Executive
Savings Plan (hereinafter referred to as "Plan").


1.2    Effective Date. The Plan was first effective as of the Distribution Date
(as defined below), and is hereby amended and restated effective as ofMay 1,
2012.



ARTICLE II


DEFINITIONS


2.1    "Account" shall mean the record of deferrals and contributions and
adjustments
thereto maintained with respect to each Participant pursuant to Article VI.


2.2    "Automatic Deferral Compensation" shall mean an amount equal to: (i) the
Maximum RSP Deferral Limitation for a Plan Year, divided by (ii) the "Maximum
Matching Contribution Percentage" (as such term is defined in the RSP) for such
Plan Year.


2.3    "Automatic Deferral Election" shall mean the deferral election made by a
Participant pursuant to Section 4.3.


2.4    "Automatic Deferral Election Date" shall mean the last day of the second
Plan Year preceding the Plan Year to which a Participant's Automatic Deferral
Election applies. For example, the Automatic Deferral Election Date applicable
to an Automatic Deferral Election for the 2011 Plan Year is December 31, 2009.


2.5    "Base Pay" shall mean, for each Participant, the base salary as defined
by the Company's normal payroll practices and procedures, paid during a Plan
Year (or which would have been paid during a Plan Year but for salary reductions
and elective deferrals under Code Sections 125 and 401(k) and Base Pay deferrals
under this Plan). In no event shall Base Pay include any compensation, whether
paid or deferred, pursuant to Incentive Plans.





--------------------------------------------------------------------------------






2.6    "Beneficiary" means the person or persons designated by a Participant, or
by another person entitled to receive benefits hereunder, to receive benefits
following the death of such person.


2.7    "Board" shall mean the Board ofDirectors of Spectra Energy Corp.


2.8    "Change in Control" shall be deemed to have occurred upon:


(i)    an acquisition subsequent to the Distribution Date by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of
Spectra Energy Corp (B) the combined voting power of the then outstanding voting
securities of Spectra Energy Corp entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
Spectra Energy Corp, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from Spectra Energy Corp, (2) any acquisition by Spectra Energy Corp
and (3) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by Spectra Energy Corp or its affiliated companies;


(ii)    during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Spectra Energy Corp's shareholders was approved
by a vote of at least 2/3 of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason (except for death, disability or
voluntary retirement) to constitute a majority thereof;


(iii)    the consummation, after the Distribution Date, of a merger,
consolidation, reorganization or similar corporate transaction which has been
approved by the shareholders of Spectra Energy Corp, whether or not Spectra
Energy Corp is the surviving corporation in such transaction, other than a
merger, consolidation, or reorganization that would result in the voting
securities of Spectra Energy Corp outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least
50% of the combined voting power of the voting securities of Spectra Energy Corp
(or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization; or


(iv)    the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of Spectra Energy Corp or
(B) a complete liquidation or dissolution of Spectra Energy Corp, which has been
approved by the shareholders of Spectra Energy Corp;







--------------------------------------------------------------------------------




provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which Spectra Energy Corp becomes a separate publicly-held
corporation for the first time.


2.9    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2.10    "Committee" shall mean the Compensation Committee of the Board or its
delegate.


2.11    "Company" shall mean Spectra Energy Corp and its affiliated companies.


2.12    "Company Matching Subaccount" shall mean the subaccount established and
maintained pursuant to Section 6.3.


2.13    "Distribution Date" has the meaning given such term in the Separation
and Distribution Agreement by and between Duke Energy Corporation and Spectra
Energy Corp.


2.14    "Duke" means Duke Energy Corporation.


2.15    "Duke Energy Common Stock Fund'' shall mean the Duke Energy Corporation
Retirement Savings Plan investment option that invests primarily in Duke Energy
Corporation common stock.


Effective as of January 1, 2010, the Duke Energy Common Stock Fund was no longer
available as an investment option under the Plan, and all amounts allocated
thereto as of December 31, 2009 were reallocated to the Vanguard Prime Money
Market Fund phantom investment option made available by the Committee pursuant
to Section 6.2.


2.16    "Election Date" with respect to a Plan Year shall mean the last day of
the preceding Plan Year. The Election Date for the Plan Year in which a
Participant initially becomes eligible under the Plan under Section 3.1 shall be
a date no later than 30 days after such individual is designated as eligible to
participate in the Plan.


2.17    "Employee" shall mean an individual employed by the Company.


2.18    "ESP Eligible Earnings" shall mean "Eligible Earnings" (as such term is
defined in the RSP), but determined without regard to the compensation
limitation under Section
40l(a)(17) of the Code, plus any Base Pay deferrals and Incentive Plan deferrals
pursuant to
Sections 4.1, 4.2 and 4.3.


2.19    "General Account" shall mean that portion of a Participant's Account
that is not in a Subaccount.
2.20    "Incentive Plans" shall mean the executive incentive compensation or
bonus plans sponsored by the Company which are designated as Incentive Plans by
the Committee from time to time, and shall include, without limitation, the
Spectra Energy Corp Short Term Incentive Plan, and any special bonuses that are
both earned and paid during a Plan Year.





--------------------------------------------------------------------------------






2.21    "KEDCP" shall mean the Panhandle Eastern Corporation Key Executive
Deferred
Compensation Plan, as amended and restated effective January 1, 1996.


2.22    "Maximum RSP Deferral Limitation" shall mean the maximum amount of
before tax contributions that may be contributed to the RSP under Section 402(g)
of the Code for a Plan Year, plus, to the extent applicable to the Participant,
the maximum amount of "catch-up" contributions that may be contributed to the
RSP under Section 414(v) of the Code for the Plan Year.


2.23    "Participant" shall mean any Employee for whom an Account is maintained
under the Plan. However for the purposes of Article IV, the term Participant
shall mean only those Participants who remain eligible to participate in the
Plan.


2.24    "Plan" shall mean the Spectra Energy Corp Executive Savings Plan.


2.25    "Plan Year" shall mean the calendar year.


2.26    "RSP" shall mean the Spectra Energy Corp Retirement Savings Plan.


2.27    "RSP Investment Options" shall mean the various investment funds in
which participants in the RSP can elect to have their RSP account balances
invested.


2.28    "Spectra Energy Common Stock - Stock Deferrals Subaccount" shall mean
the subaccount established and maintained pursuant to Section 6.4.


2.29    "Spectra Energy Common Stock Fund" shall mean the RSP Investment Option
that invests primarily in Spectra Energy Corp common stock.


2.30    "Subaccounts" shall mean the CDP Subaccounts established under Section
6.5(a), the Company-matching Subaccount, the KEDCP Subaccounts established under
Section 6.5(b) and the Spectra Energy Common Stock- Stock Deferrals Subaccount
established under Section 6.4.


2.31    "Termination of Employment" shall mean the date of a Participant's
severance from employment with the Company by reason of death, retirement,
resignation or discharge, as determined by the Committee in its sole discretion;
provided, however, that such Termination of Employment constitutes a "separation
from service" within the meaning of Code Section 409A.


2.32    "Transition Back Election Date" shall mean the last day of the second
Plan Year preceding the Transition Back Year. For instance, if a Participant
changes his election from the Automatic Deferral Election to separate elections
for Base Pay and Incentive Plan Awards under Sections 4.1 and 4.2 for the 2012
Plan Year, such election must be made by December 31,2010.


2.33    "Transition Back Year" shall mean the Plan Year for which the
Participant first changes his election from the Automatic Deferral Election
under Section 4.3 to separate elections for Base Pay and Incentive Plan Awards
under Sections 4.1 and 4.2.





--------------------------------------------------------------------------------






2.34    "Transition Year" shall mean the Plan Year preceding the Plan Year for
which a
Participant first elects to make the Automatic Deferral Election under Section
4.3.


2.35    "Valuation Date" shall mean, with respect to a Participant, the last
business day of the month during which such Participant's Termination of
Employment occurs; provided, however, if the payment of a Participant's Account
is delayed in accordance with Section 7.3(d), then Valuation Date shall mean the
last business day of the month that precedes the Participant's payment under
Section 7.3(a) or the first payment under Section 7.3(b), as the case may be.


Capitalized terms that are not defined in Article II shall have the meaning set
forth in the
Company's 2007 Long-Term Incentive Plan, as amended from time to time





ARTICLE III


ELIGIBILITY


3.1    General.    Any Employee designated by the Committee shall be eligible to
participate in the Plan on the date designated by the Committee and shall remain
so eligible,
while continuing to be an Employee, until designated ineligible to participate
by the Committee. Only Employees who are members of a "select group of
management or highly compensated employees" under ERISA may participate in the
Plan.


3.2    Eligibility Under Predecessor Plan. Notwithstanding anything contained in
Section 3.1 to the contrary, any active Employee who made a timely deferral
election under the Duke Plan prior to the Distribution Date will be eligible to
participate in the Plan on and after the Distribution Date unless the Committee
determines that such Employee is no longer eligible to participate hereunder.
Moreover, any individual with respect to whom "Assumed Amounts" (as defined in
Section 5.1) are credited hereunder shall automatically participate, and be a
"Participant," in the Plan with respect to such Assumed Amounts as of the
Distribution Date.



ARTICLE IV


PARTICIPANT DEFERRALS/COMPANY CREDITS


4.1    Base Pay Deferrals. Each eligible Participant may irrevocably elect to
defer in accordance with the terms of this Plan, a percentage up to 25% (such
percentage to be a multiple of 1%) of such Participant's Base Pay for the Plan
Year. If the Participant has been specifically authorized by the Committee, the
25% in the prior sentence shall be replaced with 50%. Such election must be made
by the Participant before the beginning of such Plan Year or within 30 days of a
Participant initially becoming eligible to participate in the Plan under Section
3.1. Base Pay deferred pursuant to this Section shall be credited to the
Participant's Account on a monthly basis.


4.2    Incentive Plan Deferrals. Each eligible Participant may irrevocably elect
to defer in accordance with the terms of this Plan, a percentage up to 50% (such
percentage to be a multiple of





--------------------------------------------------------------------------------




1%) of the amount payable with respect to a Plan Year to such Participant as an
award under any Incentive Plans. If the Participant has been specifically
authorized by the Committee, the 50% in the prior sentence shall be replaced
with 90%. The Committee may, in its discretion, provide the Participant with
separate deferral elections with respect to one or more such Incentive Plans.
Such election must be made by the Participant not later than the applicable
Election Date and shall apply to any Incentive Plan payments with respect to an
Incentive Plan performance period ending with or within the Plan Year. Such
amounts will be credited to the Participant's Account as of the dates that award
amounts under the Incentive Plans become payable. Notwithstanding the above
provisions of this Section 4.2, no deferral election may be made by a
Participant with respect to any stock option, restricted stock award, or stock
appreciation right if such election would cause taxation to the Participant
under Code Section 409A. In addition, with respect to the first Plan Year for
which a Participant is designated as eligible to participate in the Plan, such
Participant's election with respect to compensation under the Spectra Energy
Corp Short Term Incentive Plan (the "STIP'') shall apply only to such STIP
compensation to be earned during the Participant's first Plan Year of
participation and paid in the following Plan Year. If the Participant earned
STIP compensation during the Plan Year preceding the Plan Year for which he is
first designated as eligible to participate in the Plan, such STIP compensation
cannot be deferred under the Plan.


4.3    Automatic Deferral Election.


(a)    Amount of Election. In lieu of making separate elections for Base Pay and
Incentive Plan Awards under Sections 4.1 and 4.2, a Participant may elect to
contribute to the Plan an amount equal to: (i) the "Maximum Matching
Contribution Percentage" (as such term is defined under the RSP), multiplied by
(ii) the excess of ESP Eligible Earnings over Automatic Deferral Compensation.


(b)    Date of Election. Such Automatic Deferral Election must be made by the
Participant by the applicable Automatic Deferral Election Date; provided,
however, that with respect the first Plan Year in which a Participant is
designated as eligible to participate in the Plan under Section 3.1, (i) the
Automatic Deferral Election must be made within 30 days after the Participant is
designated as eligible to participate in the Plan, (ii) the Automatic Deferral
Election may not become effective earlier than the Plan Year following the first
Plan Year in which the Participant is designated as eligible to participate in
the Plan, and (iii) the first Plan Year for which a Participant is designated as
eligible to participate in the Plan shall be treated as a Transition Year. An
Automatic Deferral Election shall be irrevocable for two Plan Years. For
example, if a Participant first makes an Automatic Deferral Election by December
31, 2009 for the 2011 Plan Year, the Participant may not make separate elections
for Base Pay and Incentive Plan Awards under Sections 4.1 and 4.2 until December
31,2010, to be applied to the 2012 Plan Year.


(c)    Transition Year. With respect to the Transition Year, the Participant
must also make an election with respect to Base Pay and Incentive Plan Awards in
accordance with Sections 4.1 and 4.2. For example, if a Participant first makes
an Automatic Deferral
Election for the 2011 Plan Year, the Participant must also make an election with
respect to Base Pay and Incentive Plan Awards with respect to the 2010 Plan Year
in accordance with Sections 4.1 and 4.2.







--------------------------------------------------------------------------------




With respect to the first Plan Year for which a Participant is designated as
eligible to participate in the Plan, which is treated as a Transition Year under
Section 4.3(b), such Participant's election with respect to STIP compensation
shall apply only to such STIP compensation to be earned during the Transition
Year and paid in the following Plan Year. If the Participant earned STIP
compensation during the Plan Year preceding the Plan Year for which he is first
designated as eligible to participate in the Plan, such STIP compensation cannot
be deferred under the Plan.


(d)    Transition Back Year. With respect to the Transition Back Year, the
Participant must make a deferral election with respect to Base Pay and Incentive
Plan compensation that is both earned and paid during the Transition Back Year
in accordance with Sections 4.1 and 4.2 by the end of the Plan Year the precedes
the Transition Back Year; provided however, that the Participant must first
elect to discontinue his Automatic Deferral Election by the Transition Back
Election Date. The Participant's election for the Transition Back Year with
respect to Incentive Plan compensation that is earned during a Plan Year that
precedes the Transition Back Year but paid during the Transition Back Year, must
be made prior to the end of the Plan Year that precedes the Plan Year during
which such Incentive Plan compensation is earned.


For example, if a Participant initially made an Automatic Deferral Election for
the 2011 Plan Year and wants to change his Automatic Deferral Election to
separate elections for Base Pay and Incentive Plan compensation for the 2012
Plan Year, the Participant must first elect to discontinue his Automatic
Deferral Election by not later than by December 31, 2010. Such Participant must
also make a deferral election with respect to STIP compensation earned during
the 2011 Plan Year but paid during the 2012 Plan Year not later than by December
31,2010. In addition, the Participant must make a deferral election with respect
to his Base Pay and Incentive Plan compensation that is both earned and paid
during 2012 not later than by December 31, 2011.


4.4    Deferrals of Stock Awards. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, the entire amount of
any nonvested Award granted under a long-term incentive plan maintained by the
Company (including the Company's
2007 Long-Term Incentive Plan), subject to the following conditions:


(a)    Except as otherwise provided in this Section, the deferral election shall
be made by, and shall become irrevocable as of, December 31 (or such earlier
date as specified by the Committee) of the calendar year next preceding the
calendar year for which such Award is granted, or at such later time as is
permitted by the Company, consistent with Section 409A of the Code, during the
calendar year in which a Participant initially becomes eligible for the Plan.
(b)    Except as otherwise provided in Section 4.4(c), with respect to an Award
that is subject to a forfeiture condition requiring the Participant's continued
services for a period of at least thirteen (13) months from the date that the
service provider obtains a "legally binding right" to such Award (within the
meaning of Section 409A ofthe Code), the deferral election shall be made by, and
shall become irrevocable as of, the thirtieth (30th) day following the date that
the Participant obtains the legally binding right to such Award.


(c)    With respect to an Award that constitutes "performance-based
compensation" (within the meaning of Section 409A of the Code), the deferral
election shall





--------------------------------------------------------------------------------




be made by, and shall become irrevocable as of, the date that is 6 months before
the end of the applicable performance period (or such earlier date as specified
by the Committee), provided that in no event may such deferral election be made
after such Award has become both substantially certain to be paid and readily
ascertainable (within the meaning of Section 409A ofthe Code).


(d)    Upon the date that an Award that the Participant has elected to defer
would otherwise have been payable, the number of shares of stock or the cash
payment that would have become so payable but for the deferral election shall be
converted into an equal number of units in the Spectra Energy Common Stock -
Stock Deferrals Subaccount.


(e)    Dividend Equivalents on any Award that a Participant defers under this
Section shall also be deferred and credited to the Participant's Spectra Energy
Common Stock - Stock Deferrals Subaccount commencing on the payment date of the
first cash dividend of Spectra Energy Common Stock that is declared after the
date on which the deferred Award vests.


(f)    No deferral of a stock option or restricted stock award shall be
permissible if such election would cause taxation to the Participant under Code
Section 409A.


4.5    Dividend Equivalents Deferrals. Each eligible Participant may irrevocably
elect to defer, in accordance with the terms of this Plan, 100% of the amounts
that would otherwise become payable as Dividend Equivalents, with respect to (i)
an Award that is designated in the Award Agreement as a "Chairman's Award," or
(ii) an Award with respect to which the Award Agreement specifically provides
for the deferral of Dividend Equivalents. Such election must be made by the
Participant at the time the Participant elects to defer receipt of the related
Award pursuant to the terms of Section 4.4. Dividend Equivalents that have been
deferred pursuant to the first sentence of this Section and credited to the
Participant's Account shall be credited to the Participant's Spectra Energy
Common Stock- Stock Deferrals Subaccount as of the dates such amounts would
otherwise become payable pursuant to such award.


4.6    Retirement Savings Plan - Excess Matching Contribution. The Company
maintains the RSP, pursuant to which Employees are permitted to make before tax
contributions with respect to which the Company makes certain matching
contributions, based on the Employee's deferral election. It is the Company's
intention to provide matching contribution credits under this Plan to the
Account of any Participant for whom matching contributions have been limited
under the RSP due to (i) the application of Section 401(a)(17) of the Code, (ii)
the application of Section 402(g) of the Code or (iii) the application of
Section 415 of the Code; provided, however, that such Participant makes before
tax contributions to the RSP in an amount not less than the Maximum RSP Deferral
Limitation for the Plan Year. Accordingly, as of the last day of each Plan Year,
such Participant's Account shall receive a Company Matching contribution credit
that is equal to the amount computed using the following formula (but not less
than zero):


C - (the lesser of A or B), Where:





--------------------------------------------------------------------------------






A = the "Maximum Matching Contribution Percentage" (as such term is defined in
the
RSP) multiplied by the Participant's ESP Eligible Earnings for the Plan Year;


B = the sum of the Participant's actual Before Tax Elective Deferrals under the
RSP for the Plan Year, plus the Participant's actual Base Pay deferrals and
Incentive Plan deferrals credited to the Participant's Account under this Plan
during the Plan Year pursuant to Sections 4.1, 4.2 and 4.3; and


C =the Matching Contribution credited to the Participant's account under the RSP
for the
Plan Year.


The Company may, from time to time, in its sole discretion, direct that a
special credit in such amount as the Company shall determine be made to a
specified Participant's Account in order to (i) mitigate an unintended shortfall
in matching contribution credit, or (ii) to implement provisions of an
employment agreement. A special credit may be awarded subject to such vesting
requirement as the Company shall determine (provided that upon a Change in
Control, any special credit shall become vested if the affected Participant has
not previously incurred a Termination of Employment) and, notwithstanding any
provision of this Plan to the contrary, to the extent any such special credit
has not become vested, it shall not be paid under the Plan.


4.7    Elections. An election to make Base Pay deferrals or Incentive Plan
deferrals pursuant to Sections 4.1, 4.2 and 4.3 will remain in effect until
revoked, except that no revocation will be effective unless it is made, in the
case of Base Pay deferrals, prior to the beginning of the Plan Year to which it
relates, or in the case of Incentive Plan deferrals, prior to the applicable
Election Date. An election to make deferrals of stock awards pursuant to Section
4.4 or Dividend Equivalent deferrals pursuant to Section 4.5 cannot be revoked.
In addition, an Automatic Deferral Election made under Section 4.3 shall be
irrevocable for two Plan Years.



ARTICLE V


ASSUMED AMOUNTS AND FORMER PLANS


5.1 Assumed Amounts. The Company has assumed the deferred compensation
obligations under the Duke Plan with respect to certain Participants who
previously were employees of Duke and its affiliates ("Assumed Amounts"). The
Assumed Amounts credited to Accounts hereunder shall remain subject to the same
vesting schedule and elections (including deferral and distribution elections)
and beneficiary designations that were controlling under the Duke Plan
immediately prior to the Distribution Date until a new election is made in
accordance with the terms of this Plan that by its terms supersedes the prior
election. For purposes of this Plan, the term Assumed Amounts shall include any
amounts of "Base Pay" or "Incentive Plan" awards (in each case, as defined under
the Duke Plan and earned but not yet paid as of the Distribution Date) and
equity awards granted under the Duke Energy Corporation 1998 Long­ Term
Incentive Plan, that were properly deferred by a Participant under the Duke Plan
but that had not yet been credited to his or her account under the Duke Plan as
of the Distribution Date.







--------------------------------------------------------------------------------




5.2 Former Plans. Notwithstanding anything contained herein to the contrary, any
Assumed Amounts attributable an individual's participation in the KEDCP that
were maintained under the Duke Plan in accordance with the terms and conditions
of the KEDCP shall continue to be maintained under this Plan in accordance with
the terms and conditions of the KEDCP as in effect December 31, 1998.



ARTICLE VI


ACCOUNTS


6.1    Maintenance of Participant Accounts.     An Account shall be established
and
maintained with respect to each Participant. Each Account shall reflect the
amounts credited thereto pursuant to Articles IV and V, plus or minus
adjustments, made in accordance with the provisions of this Article VI.


6.2    Phantom Investment Options Generally. Pursuant to the terms of the RSP,
participants in the RSP direct the investment of their account balances
thereunder into one or more of the RSP Investment Options available to them
pursuant to the RSP. In accordance with such rules as the Committee shall
approve, a phantom investment option shall be available hereunder that
corresponds with each RSP Investment Option. Each Participant hereunder shall
specify, in accordance with this Section 6.2 and rules established by the
Committee, the "investment" of his or her Account (excluding amounts currently
credited as Company-matching contributions and excluding amounts remaining in
the Subaccounts maintained pursuant to Sections 6.5(a) and (b)) in one or more
phantom investment options hereunder. The Participant's Account shall thereafter
be automatically adjusted monthly (or on such more frequent basis as the
Committee shall approve), upward or downward, in proportion to the total
percentage return experienced for the respective period on amounts invested in
the corresponding RSP Investment Option(s). Accounts under the Plan will be
bookkeeping accounts reflecting units of phantom investment options hereunder
which mirror the performance that would have resulted from an actual investment
in the corresponding RSP Investment Option(s). No actual monies will be invested
hereunder in any phantom investment option or in any RSP Investment Option.


6.3    Company Matching Contributions Subaccount. Amounts contributed to a
Participant's Account as a Company Matching contribution, pursuant to Section
4.5, shall be held in the Company Matching Subaccount, which is a subaccount
within such Participant's Account. Each Participant shall specify the
"investment" of his or her Company Matching Subaccount in accordance with
Section 6.2. Such investment election is separate from the Participant's
investment election applicable to the remainder of his Account under the Plan.


If the Participant does not make a separate investment election with respect to
his
Company Matching Subaccount, such Subaccount will be invested as follows:


(a)    If the Participant has made an investment election under Section 6.2 on
or before December 31, 2011, then his investment election under Section 6.2
shall apply to future allocations to his Company Matching Subaccount.







--------------------------------------------------------------------------------




(b)    If the Participant has not made an investment election under Section 6.2
on or before December 31, 2011, then future allocations to his Company Matching
Subaccount shall be invested in a default RSP Investment Option as designated by
the Committee.


Notwithstanding the above, if the Participant makes a separate investment
election with respect to this Company Matching Subaccount at any time after
December 31, 2011, then such separate election shall apply in lieu of the
default investment provisions of Sections 6.3(a) and
.(hl above.


6.4    Subaccount for Deferrals of Stock Awards. Amounts credited to a
Participant's Account pursuant to Section 4.3 shall be held in the Spectra
Energy Common Stock - Stock Deferrals Subaccount, which is a subaccount within
such Participant's Account. The amounts in the Spectra Energy Common Stock -
Stock Deferrals Subaccount shall be credited and maintained as units of a
phantom investment that mirrors the performance of Spectra Energy Corp common
stock (with cash dividends reinvested).


6.5    Assumed Amounts. Except as provided below, upon the Distribution Date,
the Assumed Amounts shall be subject to the same investment elections, and
deemed invested in the same investment options, that were controlling under the
Duke Plan immediately prior to the Distribution Date until a new election is
made in accordance with the terms of this Plan that by its terms supersedes the
prior election; provided, however, that unless otherwise provided below, an
investment election relating to the Duke Energy Common Stock Fund shall be
deemed to apply to the Spectra Energy Common Stock Fund. Notwithstanding the
preceding sentence, the following additional provisions shall apply to the
deemed investment of the Assumed Amounts:


(a)    CDP Subaccounts. Any Assumed Amounts of a Participant that, immediately
prior to the Distribution Date, were maintained in the Participant's CDP
Subaccount under the Duke Plan, will continue to be maintained in the
Participant's CDP
Subaccount under this Plan and will be credited with interest at the fixed
rate(s) applicable to such subaccount under the Duke Plan immediately prior to
the Distribution Date. At any time a Participant may elect to transfer any
amount from such CDP Subaccount and into the Participant's General Account, but
no amount so removed from the CDP Subaccount may be transferred back to such CDP
Subaccount.


(b)    KEDCP Subaccounts. Any Assumed Amounts of a Participant that, immediately
prior to the Distribution Date, were maintained in the Participant's KEDCP
Subaccounts under the Duke Plan, will continue to be maintained in the KEDCP
Subaccounts under this Plan and will be credited with interest at the fixed
rate(s) applicable to such subaccount under the Duke Plan immediately prior to
the Distribution Date. At any time a Participant may elect to transfer any
amount from such KEDCP Subaccount and into the Participant's General Account,
but no amount so removed from the KEDCP Subaccount may be transferred back to
such KEDCP Subaccount.


(c)    Former Duke-matching Subaccount. Any Assumed Amounts of a Participant
that, immediately prior to the Distribution Date, were maintained in the
Participant's company-matching subaccount under the predecessor Duke Plan,
initially will be credited to





--------------------------------------------------------------------------------




the Duke Energy Common Stock Fund under this Plan as of the Distribution Date,
and thereafter the Plan will not maintain a former Duke-matching subaccount.


(d)    Previously-Deferred and Settled Duke Stock Awards. Any Assumed Amounts of
a Participant that, immediately prior to the Distribution Date, were maintained
in the Participant's Duke Energy Common Stock- Stock Deferrals Subaccount under
the Duke Plan, initially were credited to the Duke Energy Common Stock Fund
under this Plan as of the Distribution Date.


(e)    Duke Energy Common Stock Fund. Any Assumed Amounts of a Participant that,
immediately prior to the Distribution Date, were deemed invested in the Duke
Energy Common Stock Fund under the Duke Plan, initially were credited to the
Duke Energy Common Stock Fund under this Plan as of the Distribution Date.
Effective as of January 1, 2010, all amounts allocated to the Duke Energy Common
Stock Fund were reallocated to the Vanguard Prime Money Market Fund phantom
investment option.


(f)    Previously-Deferred, But Not Settled, Duke Stock Awards. Any phantom
stock award or performance share award (and related dividend equivalents)
granted under the Duke Energy Corporation 1998 Long-Term Incentive Plan that
were previously deferred, but had not been credited to a deferral account as of
the Distribution Date, were allocated between the following deemed investment
options: (x) each unit attributable to Spectra Energy Corp common stock was
automatically credited as a unit of a phantom investment under the Spectra
Energy Common Stock - Stock Deferrals Subaccount, and (y) each unit attributable
to Duke common stock was automatically credited as a unit of a phantom
investment under the Duke Energy Common Stock Fund.
Notwithstanding the above paragraph, any phantom stock award or performance
share award granted under the Duke Energy Corporation 1998 Long-Term Incentive
Plan that is credited to a Participant's Account on or after December 31, 2009
shall be allocated between the following deemed investment options:


(1)
each share attributable to Spectra Energy Corp common stock shall automatically
be credited, on the basis of the Fair Market Value of a share of Spectra Energy
Corp common stock as of the date that such share is paid under the applicable
phantom stock award or performance share award, as a share of a phantom
investment under the Spectra Energy Common Stock - Stock Deferrals Subaccount;
and



(2)
each share attributable to Duke common stock shall automatically be allocated,
on the basis of the Fair Market Value of a share of Duke common stock on the
date that such unit is paid under the applicable phantom stock unit, to the
Participant's Account among the phantom investment options applicable to future
contribution credits as designated in accordance with the Participant's
investment direction made under Section 6.2, provided, however, if no such
investment direction is in effect, then such amounts shall be automatically
allocated to the Vanguard Prime Money Market Fund phantom investment option made
available by the Committee pursuant to Section 6.2.








--------------------------------------------------------------------------------




6.6    Adjustments Duke Energy Common Stock Fund. Immediately after all amounts
were credited to the Duke Energy Common Stock Fund as provided in Section
6.5(c), (d) and each phantom unit of Duke common stock credited to the Duke
Energy Common Stock Fund
on behalf of a Participant on the Distribution Date was converted, as of the
Distribution Date, into phantom units of Spectra Energy Corp common stock and
phantom units of Duke common stock and reallocated as follows:


(a)    The number of phantom units of Spectra Energy Corp common stock was equal
to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Duke common stock represented actual shares of Duke as of the Record Date,
the resulting number of phantom units of Spectra Energy Corp common stock being
rounded down to the nearest whole unit.


(b)    The resulting number of phantom units of Spectra Energy Corp common stock
was automatically transferred from the Duke Energy Common Stock Fund and
credited to the Spectra Energy Common Stock Fund, effective as of the
Distribution Date.


(c)    Capitalized terms used in this Section 6.6 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.


6.7     Transfer Elections.


(a)    A Participant may elect to transfer amounts out of Subaccounts (pursuant
to Sections 6.3(a), 6.5(a), and 6.5(b)) of the Participant's Account or of any
other portion of the Participant's Account to other phantom investment options
hereunder or to make changes to his or her designation of phantom investment
options hereunder pursuant to Section 6.2, on a monthly basis (or on such more
frequent basis as the Committee shall approve). Each such election to transfer
or change shall be effective in accordance with procedures established by the
Committee from time to time. Participants or Beneficiaries who are receiving
installment payments may elect to transfer monies between phantom investment
options hereunder on a monthly basis (or on such more frequent basis as the
Committee shall approve). All transfers must be in increments of 1%. No
transfers may be made into or out of the Spectra Energy Common Stock- Stock
Deferrals Subaccount.


(b)    A Participant may elect, pursuant to rules and procedures prescribed by
the Company, to reallocate Assumed Amounts deemed invested in the Duke Energy
Common Stock Fund into any other open investment option.


6.8    Corporate Transactions. If there shall occur any merger, consolidation,
liquidation, issuance of rights or warrants to purchase securities,
recapitalization, reclassification, stock dividend, spin-off, split-off, stock
split, reverse stock split or other distribution with respect to the shares of
Spectra Energy Corp, or any similar corporate transaction or event in respect of
such shares, then the Committee shall, in the manner and to the extent that it
deems appropriate and equitable to the Participants and consistent with the
terms of this Plan, cause a proportionate adjustment to be made in number and
kind of shares deemed held under the Plan. Moreover, in the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding shares under





--------------------------------------------------------------------------------




the Plan such alternative consideration as it, in good faith, may determine to
be equitable under the circumstances.



ARTICLE VII


BENEFITS


7.1    Termination     of     Employment.     Upon the Participant'sTermination
of Employment, for any reason, the amount in the Participant's Account will be
paid to the Participant (or to the Beneficiary designated pursuant to Section
8.1) in accordance with the terms of the payment option elected by the
Participant under Section 5.1 or Section 7.2, except as otherwise provided in
Section 7.5. However, if a Participant (i) has a Termination of Employment for
any reason, except death, layoff or disability, prior to becoming eligible for
early or normal retirement under the Duke Energy Retirement Cash Balance Plan as
in effect on October 3, 2004, without giving effect to amendments adopted
thereafter, and (ii) has elected term payments of 10 years or 15 years, then the
portion of that Participant's Account that is governed by Sub-Plan I (as defined
in Section 14.5 hereof) shall be paid instead for a 3-year term in accordance
with Section 7.3(b).


7.2    Election of Payment Option. Each Participant shall, before becoming a
Participant, elect from among the payment options specified in Section 7.3, the
manner in which such Participant's Account will be paid following Termination of
Employment. A Participant may change his or her benefit payment election at any
time, and from time to time, by completing a new election form as the Committee
provides and filing the completed form with, and acceptance by, the Committee;
provided, however, that the Participant has not filed a payment election form
within the prior 12 months. With respect to amounts deferred under Sub­ Plan II,
except where the payment of the Participant's benefit is due to death or
disability (within the meaning of Code Section 409A), (i) a Participant's
election to change the form of benefit payment shall become effective one year
from the date on which the election form was file with the Committee, but only
if the Participant continued in employment throughout such one-year period, and
(ii) any lump sum or installment form of payment that is changed by the
Participant's election pursuant to this paragraph will be paid not earlier than
five years from the date that such payment would otherwise have been paid.


Each Participant with Assumed Amounts attributable to his or her participation
in the KEDCP who either (i) failed to make an election under the Duke Plan upon
commencement of participation in such plan, or (ii) who had a Termination of
Employment with Duke prior to January I, 2000, shall be subject to the following
rules:


(a)    No distribution shall be made prior to the Termination of Employment of
the Participant.


(b)    If the Participant elected to receive all distributions under the KEDCP
in a single lump sum, distribution shall be made to the Participant in a single
lump sum.


(c)    If the Participant elected to receive a distribution under the KEDCP in
installments (including an annuity) or in a combination of installments and a
lump sum payment, the Participants' Account that is governed by Sub-Plan I (as
defined in Section 14.5 hereof) shall be paid in term payment of 10 years unless
Termination of Employment occurs





--------------------------------------------------------------------------------




prior to becoming eligible for early or normal retirement under the Duke Energy
Retirement Cash Balance Plan as in effect on October 3, 2004, without giving
effect to amendments adopted thereafter, in which case distribution shall be
made in term payments of3 years in accordance with Section 7.3(b).


7.3     Payment Options. Subject to the foregoing, the payment options are:


(a)    Lump Sum. Payment of the full amount of the Participant's Account on the
last business day of the month following the month in which Termination of
Employment occurs.


(b)    Term Payments. Payments on a monthly basis over a term of years, which
shall be either 3 years or 10 years, as follows: The Company will determine the
amount of the Participant's Account on the Valuation Date, and as of the last
day of each Plan Year thereafter. The Participant will receive on the last
business day of each month during the term, beginning with the last day of the
month following the Valuation Date, an amount determined pursuant to the
following formula:


image0a01.jpg [image0a01.jpg]



where


N
represents the number of months remaining in the payment term as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the number of months shall be equal to the number
of months in the elected installment form; and



v
represents the balance of the Participant's Account determined as of the
immediately preceding December 31, except for payments made for the first
calendar year, in which case the balance will be determined as of the last day
of the month immediately prior to the payment commencement date.



Any remaining balance in the Participant's Account shall be paid to the
Participant on the last day of the last month of the term. Distributions from
the Participant's Spectra Energy Common Stock - Stock Deferrals Subaccount shall
be on an annual, rather than a monthly basis, and the formula set forth above in
this Section 7.3(b) shall be reformed accordingly. Term payments from the
Spectra Energy Common Stock- Stock Deferrals Subaccount shall be made on the
last business day of the month immediately following each anniversary of the
Valuation Date.


Notwithstanding the foregoing, if a Participant has previously elected to
receive payment of his Account on a monthly basis over a period of 15 years and
has commenced payment of his Account





--------------------------------------------------------------------------------




pursuant to such election as of December 31, 2009, the Participant shall
continue to receive payment of his Account on a monthly basis for the remainder
of such 15-year period. If the Participant has previously elected to receive
payment of his Account on a monthly basis over a period of 15 years and has not
yet commenced payment of his Account pursuant to such election as of December
31, 2009, the Participant shall be permitted to retain such election, but in the
event that the Participant makes a subsequent election, only the forms of
benefit payment set forth in the first paragraph of this Section 7.3(b) are
available.


(c)    Separate Payment Election for Spectra Energy Common Stock - Stock
Deferrals Subaccount. With respect to Sub-Plan II only, the Participant may make
separate payment elections in accordance with Section 7.2 with respect to (i)
the amount credited to his Spectra Energy Common Stock - Stock Deferrals
Subaccount and (ii) the remainder of his Account.


(d)    Six Month Delay. Notwithstanding any prov1s10n in this Plan to the
contrary, if the payment of any benefit hereunder would be subject to additional
taxes and interest under Code Section 409A because the timing of such payment is
not delayed as provided in Section 409A for a Specified Employee, then if the
Participant is a Specified Employee under Section 409A, any such payment that
the Participant would otherwise be entitled to receive during the first six
months following the date of the Participant's Termination of Employment shall
be delayed and paid, if in the form of a lump sum payment or, commence, if in
the form of installment payments, as applicable, within fifteen (15) business
days after the date that is six months following the date of the Participant's
Termination of Employment, or such earlier date upon which such amount can be
paid or provided under Code Section 409A without being subject to such taxation.


(e)    Default Form of Payment. If a Participant fails to timely elect a payment
option in accordance with this Section 7.3, the Participant's Account will be
paid to the Participant in a single lump sum on the last business day of the
month following the month in which Termination of Employment occurs, subject to
Section 7.3(d).


7.4    Payments After Death. If a Participant (or a Beneficiary previously
designated by a deceased Participant) dies before receiving all amounts payable
hereunder, then the remaining amounts payable will be paid to the specified
Beneficiary of such deceased person in accordance with the payment option in
effect, subject to Section 7.5; provided, however, that (i) if such deceased
person has failed to specify a surviving Beneficiary, then the person's estate
will be considered to be the Beneficiary, and (ii) if a person receiving
payments over a term of years dies and an estate is such person's Beneficiary,
then such term payments will cease and the remaining amount credited to the
Account will be paid to such estate in a lump sum not later than by the last day
of the month following the month in which the Participant's death occurs.


7.5    Small Payments. If a Participant's Account balance at Termination of
Employment is less than $25,000, and the Committee does not anticipate that any
amounts will be credited thereto pursuant to Articles IV and V after his
Termination of Employment, the Participant's Account shall automatically be paid
in a lump sum as soon as practicable following, and not later than sixty (60)
days after, the date of Termination of Employment, subject to Section 7.3(d).







--------------------------------------------------------------------------------




7.6    Form of Payment. All amounts due under the Plan shall be paid in cash,
except that units in the Spectra Energy Common Stock - Stock Deferrals
Subaccount shall be converted to whole shares of Spectra Energy Corp common
stock and cash for any fractional share. To the extent that the delivery of any
shares of Spectra Energy Corp common stock to a Participant under this Plan
otherwise would cause all or any portion of the Plan to be considered an "equity
compensation plan" as such term is defined in Section 303A(8) of the New York
Stock Exchange Listed Company Manual or any successor rule ("Listed Company
Manual"), then such shares shall be paid from, and shall count against the share
reserve of, a Company­ sponsored "equity compensation plan" designated by the
Committee that complies with the shareholder approval requirements contained in
the Listed Company Manual.


7.7    Acceleration of Payment in the Event of Hardship. Upon written request by
a Participant, the Committee may distribute to a Participant who is receiving
installment payments, prior to the payment of all installments due to the
Participant, such amount of the Participant's Account which the Committee
determines is necessary to alleviate a financial hardship suffered by the
Participant. For this purpose, "financial hardship" shall mean a severe
financial hardship that constitutes an "unforeseeable emergency" within the
meaning of Code Section 409A.


7.8    In-Service Distribution Coupled with Ten Percent Forfeiture.
Notwithstanding any other provision of this Article VII, a distribution shall be
made to any Participant who, prior to Termination of Employment, files a written
request for an immediate lump sum distribution in an amount not less than
$25,000 (the entire account balance in the case of Accounts that are valued at
less than $25,000), and who simultaneously agrees in writing to a permanent
forfeiture equal to 10% of the amount requested as a distribution. Such
distribution, less the 10% forfeiture, shall be made within 30 days following
receipt by the Company of the signed request for distribution and forfeiture
agreement. Distributions under this Section shall be removed from a
Participant's Accounts on a prorated basis. The ability to receive an in-service
distribution as described in this Section 7.8 shall not apply to (i) any amounts
deferred under Sub-Plan II as described in Section 14.5, and (ii) any amounts
deferred under Sub-Plan I to the extent that the in-service distribution
provided under this Section 7.8 was not available under the terms of the plan or
agreement controlling such amounts as in effect on October 3, 2004.



ARTICLE VIII


BENEFICIARY


8.1    Designation of Beneficiary. A Participant shall designate a Beneficiary
to receive benefits under the Plan by submitting to the Committee a Designation
of Beneficiary in the form required by the Committee. If more than one
Beneficiary is named, the share and precedence of each Beneficiary shall be
indicated. A Participant shall have the right to change the Beneficiary by
submitting to the Committee a Change of Beneficiary in the form provided, but no
change of Beneficiary shall be effective until acknowledged in writing by the
Company.


8.2    Designation by Beneficiary. A Beneficiary who has become entitled to
receive benefits shall designate a Beneficiary.


8.3    Discharge of Obligations. Any payment made by the Company, in good faith
and in accordance with this Plan, shall fully discharge the Company from all
further obligations with respect





--------------------------------------------------------------------------------




to that payment. If the Company has any doubt as to the proper Beneficiary to
receive payments hereunder, the Company shall have the right to withhold such
payments until the matter is finally adjudicated.


8.4    Payment to Minors and Incapacitated Persons. In the event that any amount
is payable to a minor or to any person who, in the judgment of the Committee, is
incapable of making proper disposition thereof, such payment shall be made to
the legal guardian of the property of such minor or such person. The Company
shall make such payments as directed by the Committee without the necessary
intervention of any guardian or like fiduciary, and without any obligation to
require bond or to see to the further application of such payment. Any payment
so made shall be in complete discharge of the Plan's obligation to the
Participant and his Beneficiaries.



ARTICLE IX


NATURE OF COMPANY'S OBLIGATION


9.1    Unsecured Promise. The Company's obligation to the Participant under this
Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this Plan shall be solely those of an unsecured
general creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.


9.2    No Right to Specific Assets. Notwithstanding the foregoing, the Company
may, in its sole discretion establish such accounts, trusts, insurance policies
or arrangements, or any other mechanisms it deems necessary or appropriate to
account for or fund its obligations under the Plan. Any assets which the Company
may set aside, acquire or hold to help cover its financial liabilities under
this Plan are and remain general assets of the Company subject to the claims of
its creditors. The Company does not give, and the Plan does not give, any
beneficial ownership interest in any assets of the Company to a Participant or
Beneficiary. All rights of ownership in any assets are and remain in the
Company. Any general asset used or acquired by the Company in connection with
the liabilities it has assumed under this Plan shall not be deemed to be held
under any trust for the benefit of the Participant or any Beneficiary, and no
general asset shall be considered security for the performance of the
obligations of the Company. Any asset shall remain a general, unpledged, and
unrestricted asset of the Company.


9.3    Plan Provisions. The Company's liability for payment of benefits shall be
determined only under the provisions of this Plan, as it may be amended from
time to time.



ARTICLE X


TERMINATION, AMENDMENT, MODIFICATION OR
SUPPLEMENTATION OF PLAN


10.1    Right to Terminate and Amend. The Committee retains the sole and
unilateral right to terminate, amend, modify or supplement this Plan, in whole
or in part, at any time. The Committee may delegate the right to amend the Plan,
subject to any limitations it may impose, to an officer of the Company. No such
action shall adversely affect a Participant's right to receive amounts then





--------------------------------------------------------------------------------




credited to a Participant's Account with respect to events occurring prior to
the date of such amendment.


In the event of a Change in Control, the Plan shall become irrevocable and may
not be amended or terminated without the written consent of each Plan
Participant who may be affected in any way by such amendment or termination,
either at the time of such action or at any time thereafter. This restriction in
the event of a Change in Control shall be determined by reference to the date
any amendment or resolution terminating the Plan is actually signed by an
authorized party rather than the date such action purports to be effective.



ARTICLE XI


RESTRICTIONS ON ALIENATION OF BENEFITS


11.1    No Assignment. Except as provided under Section 11.2 with respect to a
DRO, no right or benefit under the Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge. Any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge these benefits
shall be void. No right or benefit under this Plan shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to the benefit. If any Participant or Beneficiary under the Plan should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Committee, shall cease. In these circumstances, the
Committee may hold or apply the benefit payment or payments, or any part of it,
for the benefit of the Participant or his Beneficiary, the Participant's spouse,
children, or other dependents, or any of them, in any manner and in any portion
that the Committee may deem proper.


11.2    Domestic Relations Order. The anti-alienation restrictions of Section
11.1 shall not apply to a domestic relations order (as defined in Code Section
414(p)(1)(B)) (a "DRO"). The Committee may direct the acceleration of payment of
all or a portion of a Participant's Account and pay such amount to an individual
other than the Participant to the extent necessary to fulfill the requirements
of a DRO. The rules set forth in Section 7.2 governing subsequent changes in the
Participant's benefit payment election shall not apply to any change in the form
and timing of payment to the extent that such election is reflected in, or made
in accordance with, the terms of a DRO.



ARTICLE XII


ADMINISTRATION


12.1    "Top-Hat" Plan. The Company intends for the Plan to be "top-hat" plan
for a
select group of management or highly compensated employees which is exempt from
substantially all of the requirements of Title I of ERISA pursuant to Sections
201(2), 301(a)(3), and 401(a)(l) of ERISA. The Company is the Plan sponsor under
Section 3(16)(B) of ERISA.


12.2    Named Fiduciary. The Committee is the named fiduciary of the Plan and as
such shall have the authority to control and manage the operation and
administration of the Plan except as otherwise expressly provided in this Plan
document. The named fiduciary may designate persons





--------------------------------------------------------------------------------




other than the named fiduciary to carry out fiduciary responsibilities under the
Plan. Any such allocation or designation must be in writing and must be accepted
in writing by any such other person.


12.3    Plan Administrator. The Committee is the administrator of the Plan
within the meaning of Section 3(16)(A) of ERISA. As administrator, the Committee
has the authority (without limitation as to other authority) to delegate its
duties to agents and to make rules and regulations that it believes are
necessary or appropriate to carry out the Plan. The Committee has the discretion
as a Plan fiduciary (i) to interpret and construe the terms and provisions of
the Plan (including any rules or regulations adopted under the Plan), (ii) to
determine questions of eligibility to participate in the Plan and (iii) to make
factual determinations in connection with any of the foregoing. A decision of
the Committee with respect to any matter pertaining to the Plan including
without limitation the Employees determined to be Participants, the benefits
payable, and the construction or interpretation of any provision thereof, shall
be conclusive and binding upon all interested persons.



ARTICLE XIII


CLAIMS PROCEDURE


13.1    Claim. If a Participant has any grievance, complaint, or claim
concerning any
aspect of the operation or administration of the Plan, including but not limited
to claims for benefits and complaints concerning the performance or
administration of the phantom investment funds (collectively referred to herein
as "claim" or "claims"), the Participant shall submit the claim to the
Committee, which shall have the initial responsibility for deciding the claim.


13.2    Written Claim. A claim for benefits will be considered as having been
made when submitted in writing by the claimant to the Committee. No particular
form is required for the claim, but the claim must identify the name of the
claimant and describe generally the benefit to which the claimant believes he is
entitled. The claim may be delivered personally during normal business hours or
mailed to the Committee. All such claims shall be submitted in writing and shall
set forth the relief requested and the reasons the relief should be granted. All
such claims must be submitted with the "applicable limitations period." The
"applicable limitations period" shall be two years beginning on: (i) in the case
of any lump-sum payment, the date on which the payment was made, (ii) in the
case of an installment payment, the date of the first in the series of payments,
or (iii) for all other claims, the date on which the action complained or
grieved of occurred.


13.3    Committee Determination. The Committee will determine whether, or to
what extent, the claim may be allowed or denied under the terms of the Plan. If
the claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. Such extension may not exceed an additional 90 days from
the end of the initial 90-day period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the final decision. If notice of denial of a claim (in
whole or in part) is not furnished within the initial 90-day period after the
claim is submitted (or, if applicable, the extended 90-day period), the claimant
shall consider that his claim has been denied just as if he had received actual
notice of denial.







--------------------------------------------------------------------------------




13.4    Notice of Determination. The notice informing the claimant that his
claim has been wholly or partially denied shall be written in a manner
calculated to be understood by the claimant and shall include:


(1)
The specific reason(s) for the denial.



(2)
Specific reference to pertinent Plan provisions on which the denial 1s based.



(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.



(4)
Appropriate information as to the steps to be taken if the Participant or
Beneficiary wishes to submit his claim for review.



13.5    Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.


13.6    Request for Review. The request for review of a denied claim must be
made in writing in connection with making such request, the claimant or his
authorized representative may:


(1)    Review pertinent documents.


(2)     Submit issues and comments in writing.


13.7    Determination of Appeal. The decision of the Committee regarding the
appeal shall be promptly given to the claimant in writing and shall normally be
given no later than 60 days following the receipt of the request for review.
However, if special circumstances (for example, if the Committee decides to hold
a hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Committee holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Plan's receipt
of a request for review, unless the request is filed within 30 days preceding
the date of such meeting. In such case, a decision may be made by no later than
the date of the second meeting following the Plan's receipt of the request for
review. If special circumstances (for example, ifthe Committee decides to hold a
hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than the third
meeting following the Plan's receipt of the request for review. If special
circumstances require that the decision will be made beyond the initial time for
furnishing the decision, written notice of the extension shall be furnished to
the claimant (or his authorized representative) prior to the commencement of the
extension. The decision on review shall be in





--------------------------------------------------------------------------------




writing and shall be furnished to the claimant or to his authorized
representative within the appropriate time for the decision. If a decision on
review is not furnished within the appropriate time, the claim shall be deemed
to have been denied on appeal.


13.8    Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.


13.9    Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.


13.10    Exhaustion of Appeals. A Participant must exhaust his rights to file a
claim and to request a review of the denial of his claim before bringing any
civil action to recover benefits due to him under the terms of the Plan, to
enforce his rights under the terms of the Plan, or to clarify his rights to
future benefits under the terms of the Plan. No action at law or in equity to
recover under this Plan shall be commenced later than one year from the date of
the decision on review (or deemed denial if no decision is issued).


13.11    Committee's Authority. The Committee shall exercise its responsibility
and authority under this claims procedure as a fiduciary and, in such capacity,
shall have the discretionary authority and responsibility (1) to interpret and
construe the Plan and any rules or regulations under the Plan, (2) to determine
the eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing.



ARTICLE XIV


GENERAL PROVISIONS


14.1    No Right to Employment.     Nothing in this Plan shall be deemed to give
any person the right to remain in the employ of the Company, its subsidiaries or
affiliates or affect the right of the Company to terminate any Participant's
employment with or without cause.


14.2    Withholding. Any amount required to be withheld under applicable
Federal, state and local tax laws (including any amounts required to be withheld
under Section 3121(v) ofthe Code) will be withheld in such manner as the
Committee will determine and any payment under the Plan will be reduced by the
amount so withheld, as well as by any other lawful withholding.


14.3    Section 16. Notwithstanding anything in this Plan to the contrary, any
Participant who is subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (the "Exchange Act") shall not liquidate,
transfer or dispose of any investment of such Participant's Account under
Article VI in units of the phantom investment fund that corresponds to (i) the
RSP's Spectra Energy Corp Common Stock Fund, or (ii) the Spectra Energy Common
Stock - Stock Deferrals Subaccount during the six-month period following the
investment of such Participant's Account in such units, nor shall any such
Participant elect to make a Discretionary Transaction (as such term is defined
in Rule 16b-3(b)(l) under the Exchange Act)





--------------------------------------------------------------------------------




within six months of the election of a nonexempt "opposite way" (as such term is
used for purposes of Section 16(b) of the Exchange Act) Discretionary
Transaction under any plan ofthe Company in which the Participant participates.
Any provision hereof related to a credit, grant or award of such units under
this Plan to a Participant who is subject to the reporting requirements of
Section 16(a) under the Exchange Act shall be interpreted, in the event of any
ambiguity, such that the transaction or transactions relating thereto shall
qualify for exemption from liability under Section 16(b) of such Act.


14.4    Governing Law. This Plan shall be construed and administered in
accordance with the laws of the State of Texas to the extent that such laws are
not preempted by Federal law.




14.5    Compliance With Section 409A. The Plan is divided into two separate
deferred compensation sub-plans, one of which is named "Sub-Plan r and the other
is named "Sub­ Plan II." Sub-Plan I shall include only "amounts deferred" before
January 1, 2005 (within the meaning of Code Section 409A) under the Duke Plan,
and earnings thereon, and such deferred compensation shall be subject to the
applicable provisions of the Duke Plan as in effect on October 3, 2004, as
modified herein, and as Sub-Plan Iis subsequently amended or otherwise changed,
except as would result in such deferred compensation being subject to Code
Section 409A. The adoption of the Plan is not intended to be a "material
modification" (within the meaning of Code Section 409A) with respect to amounts
under Sub-Plan I, and shall be construed accordingly. Sub-Plan II shall include
only "amounts deferred" after December 31, 2004, and earnings thereon, and such
deferred compensation shall be subject to the provisions of the Plan as in
effect on the Distribution Date, as subsequently amended or otherwise changed.
The Company intends Sub-Plan II to comply with the provisions of Code Section
409A, so as to prevent the inclusion in gross income of any amounts deferred
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise actually be distributed or made available to
Participants and Beneficiaries. Sub-Plan II shall be construed, administered and
governed in a manner that effectuates such intent, and no action shall be taken
that is inconsistent with such intent. In furtherance of this intent, to the
extent that any terms of the Plan are ambiguous, such terms shall be interpreted
as necessary to comply with Code Section 409A.


IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of the Company this 1st day of May, 2012.






 
SPECTRA ENERGY CORP
 
By: ___________________________
 
Name: Dorothy M. Ables
 
Title: Chief Administrative Officer




